                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

Sheila Wright-Raby,              )                Case No. 4:18-cv-03474-DCC
                                 )
                 Plaintiff,      )
                                 )
v.                               )                            ORDER
                                 )
Dundee Manor, LLC,               )
                                 )
                 Defendant.      )
________________________________ )

       This matter is before the Court on Plaintiff’s Complaint alleging gender

discrimination in violation of Title VII of the Civil Rights Act of 1964 (“Title VII”) and age

discrimination in violation of the Age Discrimination in Employment Act. ECF No. 1. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter

was referred to United States Magistrate Judge Kaymani D. West for pre-trial proceedings

and a Report and Recommendation (“Report”). Defendant filed a Partial Motion to

Dismiss Plaintiff’s Title VII claim. ECF No. 7. Plaintiff filed a Response in Opposition.

ECF No. 12.

       On March 26, 2019, the Magistrate Judge issued a Report recommending that the

Motion be denied. ECF No. 16.          The Magistrate Judge advised the parties of the

procedures and requirements for filing objections to the Report and the serious

consequences for failing to do so. Neither party has filed objections, and the time to do

so has passed.
        The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

Defendant’s Motion to Dismiss [7] is DENIED.

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
May 13, 2019
Spartanburg, South Carolina
